                       UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF RHODE ISLAND

                                              )
RICHARD LEE PAIVA,                            )
    Plaintiff,                                )
                                              )
     v.                                       )
                                                      C.A. No. 17-mc-14-JJivi-LDA
                                              )
RHODE ISLAND DEPARTMENT OF                    )
CORRECTIONS,                                  )
    Defendant.                                )
_________________________ )

                           MEMORANDUM AND ORDER

JOHN J. MCCONNELL, JR., Chief United States District Judge.

      This Court entered a permanent injunction in 197 4 incorporating the "Morris

Rules"-a set of rules for due process involving inmate classifications and discipline

within the Rhode Island Adult Correctional Institutions ("ACI"). When entered, both

the United States District Court and the United States Court of Appeals for the First

Circuit (the "First Circuit") held that the Morris Rules, as a judicial decree, could not

be altered or suspended without an order of the Court. Yet, in the mid 1990's, the

Rhode Island Department of Corrections ("RIDOC") unilaterally and substantively

changed the Morris Rules without seeking an amendment or relief from the Court.

Richard Lee Paiva, an inmate subjected to discipline by the RIDOC in violation of the

Morris Rules, moves to hold the RIDOC in contempt for violating the Morris Rules

and for further relief as deemed necessary and proper.
I.     BACKGROUND

PTocedul'al Background of this Motion

      Mr. Paiva petitioned this Court to enforce the Morris Rules that the Court

established in 1970 in .Monis v. Travisono (U.S.D.C. D.R.I., Civ. A. No. 4192). ECF

No. 4. 1 He alleges that, in violation of this Court's injunction enshrining the Morris

Rules, the RIDOC subjected him to segregation of more than thirty clays, had his

appeal of discipline heard by a single official, rather than the required three-member

panel, and had his outgoing mail opened and read by the RIDOC. See ECF No. 4 at

2, n1·4; ECF No. 25·6.

      Consistent with the opinions of the judicial officers of this District Court since

1996 on the enforceability by contempt of individual violations of the Manis Rules in

federal court, the Court denied Mr. Paiva relief and dismissed his petition. ECF No.

1; Text Order dated April 20, 2017. Mr. Paiva appealed. ECF No. 10. The First

Circuit reversed the dismissal and entered a judgment stating:

      Even assuming JYionisis a closed case, that event in and of itself would
      not necessarily bar a motion to address a claimed violation of an
      injunction if the injunction has not expired or been terminated. Here,
      [lVIr. Paiva's] motion alleges just such a violation. Given the absence of
      any indication in the present record that the injunction is no longer in
      effect, we believe it makes better sense for the district court to get
      RIDOC's response before considering whether dismissal is appropriate.

ECF No. 22 (emphasis added).



      1 This Court docketed Mr. Paiva's ".!Vlotion for Further Relief and Order to
Show Causa" as a miscellaneous case, because the Jlfonis case had been closed for
decades. Mr. Paiva recently moved to be designated as the successor class
representative in the llfonis case. ECF No. 60. That motion was granted as
unopposed. Text Order elated December 18, 2019.


                                          2
       After the remand, lVIr. Paiva filed an "Amended Motion for Further Relief:

Motion for Contempt." ECF No. 25. He supplemented the motion several times. See

ECF Nos. 26, 31, 41, 54, and 55. 2 The Court ordered the RIDOC to show cause "why

it should not be held in contempt, or otherwise sanctioned, for unilaterally changing

tho rules set forth without an order from this Court-in particular, limits on the length

of punitive segregation and the composition of the Disciplinary Board." ECF No. 29

at 1. The RIDOC responded to the Court's show cause order and objected to Mr.

Paiva's motions. ECF Nos. 27, 32, 35, and 53.

       Mr. Paiva originally requested that the Court: "either adjudge the RIDOC in

contempt and issue sanctions, or to issue a supplemental order ordering the RIDOC

to re·promulgate the Morris Rules back into RIDOC policies, in their entirety and

without modification and ·without undue delay." ECF No. 2 at 26. In his Amended

Motion for Further Relief; Motion for Contempt, Mr. Paiva requests:               (A) "a

declaration declaring that the [RIDOC] violated the consent decree;" (B) " a

declaration declaring that the [RIDOC] violated the 'Manis Rules' when the

Petitioner was g1ven more than thirty clays ln disciplinary segregation;" (C)

"commanding the [RIDOC] to revise their disciplinary policy;" (D) "issue coercive

sanctions;" (E) "award Petitioner his costs;" and (F) "award further relief as this Court

deems fair and just" under 28 U.S.C. § 2202.3 ECF No. 25·1 at 7·9. Mr. Paiva




      2 Mr. Paiva also filed an "Oral Motion for Costs." ECF No. 56. That motion
was denied in open court on May 15, 2019. See Text Order dated December 18, 2019.
      3 Under 28 U.S.C. § 2202, a court issuing a declaratory judgment or decree has
the authority to grant "[f]urther necessary or proper relief' under the judgment. See


                                           3
subsequently specified that the "further relief' he seeks is the vacation and

expungement from his institutional record of twenty-one disciplinary convictions.

ECF No. 31 at 2; ECF No. 41 at 2.4

       After being designated as the successor class representative, Mr. Paiva moved

for leave from the Court to conduct limited post-judgment discovery in support of his

motion for contempt and further relief. ECF No. 66.

Histoq of tile MoTl'is Rules as Binding on tile RIDOC

       In March 1970, after extensive litigation and court-directed mediation, the

Court issued a Consent Order that set forth "Regulations Governing Disciplinary and

Classification Procedures at the Adult Correctional Institutions, State of Rhode

Island." Jllfonis v. Travisono, 310 F. Supp. 857, 865 (D.R.I 1970) (".M01ns r). The

Court stated: "... these Regulations establish rules oflaw which must be followed."

Id. at 861. The Regulations 5 (now commonly called the "IVIorris Rules") were "to

become an interim decree of this court" and then a "final decree." I d. at 862.



also Union de Empleados de 111uelles de Puerto Rico, hJC. v. Int'J Longshoremen s
Ass'n, 884 F.3d 48, 59 (1st Cir. 2018).
        4 Mr. Paiva also asked this Court to "enter a declaration declaring that the

[RIDOC's] current disciplinary policy is unconstitutional." ECF No. 25·1 at 8.
Because IVIr. Paiva did not bring an action under 42 U.S.C. § 1983 alleging a federal
constitutional violation and instead filed motions for contempt and further relief, the
Court need not, nor will it, address the constitutionality of the RIDOC's current
disciplinary policy. See Aldminola v. Wall, No. CV 16·370-lVI-LDA, 2016 WL
6462203, at *2 (D.R.I. Oct. 31, 2016) (citing Doctor v. Wc1ll, 143 F. Supp. 2d 203, 205
(D .R.I. 200 1)).
        ;; The First Circuit described the Morris Rules as "a set of rules for clue process
within prison that was carefully shaped by prisoners and correctional administrators
working together under the aegis of the District Court." Palmigiano v. Baxte1; 487
F.2d 1280, 1286 (1st Cir. 1973), vacated and rev'd on other gmunds, 425 U.S. 308
(HJ76).


                                            4
       The IVIorris Rules set forth a classification process and categories (A through

D) (ll1onis I at 8G5-71); disciplinary procedures including a hearing before a

disciplinary board of three members-tho deputy warden and two members from the

custody and treatment departments (Jc/_ at 872); limits on placement in punitive

segregation of thirty clays (/d. at 87 4); and minimum standards of confinement while

in punitive segregation. ECF No. 25-2 at 27.

      On April 20, 1972, the Court entered its final decree and a declaratory

judgment. 6 See ll1onis v. Travisono, 373 F. Supp. 177, 179 (D.R.I. 1974) ("ll1onis II').

The   Court found     this judgment "the authoritative final decree judicially

determinative of the rights and obligations of the parties." Id at 182.

      Because an "extensive riot" occurred at the ACI in April 1973, the ACI

suspended· the. lVIorris Rules, "without filing any Motion to modify or vacate [the]

Court's judgment of April 20, 1972." ll1onis II at 179. After the rioting ended, the

Morris Rules were not reinstated, prompting the prisoners to request reinstatement

from the Court. See id. In reviewing this request, the Court found that its order

"precluded the Defendants from summarily suspending the Rules." Id at 182. In

response to the RIDOC's suspension of the Morris Rules, the Court invoked its

"residual power to now issue a permanent injunction."            Id   The "permanent




      G   "ORDERED, ADJUDGED, DECLARED, AND DECRED. The Plaintiffs and
members of their class are entitled to those minimum procedural safeguards with
respect to classification and discipline as are set out in the classification and
disciplinary rules of the 'Regulations Goveming Disciplinary, Classifications, and
Mail and Procedures for all inmates at the Adult Correctional Institutions .     "'
11101n's II at 179, n.l.


                                           5
injunction [was] against suspension of the l:Vlorris Rules." lifon·is v. Travisono, 509

F.2d 1358, 1360 (1st Cir. 1975) ("Manis IfF).

       In reviewing the District Court's permanent injunction incorporating the

Morris Rules, the First Circuit chastised the RIDOC because it "simply determined,

on [its] own initiative to scrap the [Morris] Rules and, in effect, to disregard the

obligations imposed by the consent decree." lifonis III at 1360.

      [W]o find inexplicable [D]efendants' failure to approach tho Court in an
      effort to explain their difficulties and to secure an adjudication of their
      continuing obligations. * * * Where the state officials erred was in
      failing to accord proper deference to the judicial decree. Distaste for the
      Rules did not allow defendants simply to disregard the court's judgment
      of April 20, 1972, and the Fourteenth Amendment rights declared under
      that judgment. See 28 U.S.C. § 2201. To the extent the Rules seemed
      unduly burdensome, the state had to seek their modification by legal
      means. * * * [T]he contention that the Morris Rules themselves may be
      eliminated under state law is without merit. * * * Tho :Morris Rules,
      including tho emergency provisions, embodied a binding declaration of
      constitutional rights and were part of a judgment; * * * Defendants
      cannot unilaterally order the elimination of rights in fedora! courts
      simply because the consent decree was to be enforced through state
      machinery.

Id. at 1361.

      The next time the Morris Rules required court attention was five years Ia ter

in 1980. An ACI inmate asked the Court to adjudge the RIDOC in civil contempt for

failing to follow the Morris Rules. Jlfonis v. Travisono, 499 F. Supp. 149 (D.R.I. 1980)

("lifOJns IV'). The Court found the RIDOC had "violated several provisions of the

Morris Rules." !d. at 157. The Court ordered compliance and warned that "[f]ailure

to comply shall result in a finding of contempt." !d. at 159.




                                           6
       A decade passes before the courts were confronted with a Morris Rule issue

again. In 1991, the First Circuit, in finding that the J\llorris Rules "endowed inmates

at tho ACI ... with a liberty interest in remaining in the general population," 7 stated

again the axiom that the Morris Rules "cannot be modified without application to a

federal judge." Rodi v. Ventetuolo, 941 F.2d 22, 27·28 (1st Cir. 1991). In the opinion,

the First Circuit noted that:

      The history of the Morris Rules reflects just such a process: the inmates
      agreed to drop their class action against prison officials and abandon
      their damage claims in exchange for the State's agreement to institute,
      and thereafter abide by, the Morris Rules. . . . Having willingly, if
      unenthusiastically, negotiated an end to aclversarial litigation and
      them by fathered the Morris Rules, the State cannot now disinherit the
      obligations which those rules impose by the simple expedient of claiming
      that the court created the Morris Rules by a sort of immaculate
      conception.

Id at 28·29.

      How the courts dealt with the I'I'Iorris Rules changed in 1992. In dismissing an

inmate's motion to adjudge the RIDOC in contempt for violating provisions of tho

Morris Rules, the District Court ruled that "state prisoner actions alleging violations

of the Morris Rules or seeking enforcement of those rules properly belong in state

court because the rules were promulgated under state law and were meant to be dealt




      7  This finding was questioned after the Supreme Court's decision in Sandin v.
Conner, 515 U.S. 472, 484 (1995). See Heon v. Vase, No. 95·2137 (1st Cir. August 12,
1996). In Sandin, the Supreme Court abandoned the analysis previously used to
determine the existence of state·createcl due process liberty interests, on which the
findings in Rodiwere based, and instead found that principles of clue process would
only be implicated if the restrictions placed on an inmate by prison officials imposed
an "atypical and significant hardship on the inmate in relation to the ordinary
incidents of prison life." Sandin, 515 U.S. at 484.


                                          7
with by state machinery." Cugh1i v. Ventetualo, 781 F. Supp. 107, 113 (D.R.I. 1992). 8

The RIDOC appealed the case to the First Circuit, which affirmed but not because

the Morris Rules were unenforceable in federal court. Cugini v. Ventetuala, 966 F.2d

1440 (1st Cir. 1992) (per curiam). Instead, the First Circuit found, with respect to

the plaintiffs claim of a constitutional deprivation, that the complaint did not satisfy

the t·equisite showing that '"with convincing particularity"' there was '"some

likelihood ... that the defendants disregarded Morris procedures ... "' Id. (citing

Palmigiana v. Jl1ullen, 491 F.2d978, 980 (1st Cir. 1974)). The First Circuit also noted

that, even if the plaintiffs complaint was treated as a motion for contempt, it would

still fail because the "prison officials did not disregard the Morris Rules .... " ld. 9

       Meanwhile, in Rhode Island state court, because of the federal court's ruling

m Cugini, inmates filed cases seeking to enforce the Morris Rules and to receive

damages for their violation. Ultimately, the Rhode Island Supreme Court held that



       8  Noteworthy is that the District Court cited no authority for that
proclamation.
       n In the summer of 1996, in a series ofthree separate per curiam unpublished
opinions, the First Circuit found no state created liberty interest in the Morris Rules
and therefore no right to enforce them in a damages action under federal law. See
Lather v. Vase, 89 F.3d 823 (1st Cir. 1996) (" ... since both the lVIorris rules and the
Rhode Island Administrative Procedure Acts are state laws, the alleged violation of
either, in and of itself, is not a sufficient predicate to sustain a damages action under
federal law. Complaints of such violations therefore should be directed to state
court."); Weems v. Vase, 89 F.3d 824 (1st Cir. 1996) ("First, since the Morris [R]ules
are state law, an alleged violation of them, without more, is not a sufficient predicate
to sustain a damag·es action under federal law. Complaints of such violations should
be directed to state court."); Hean v. Vase, No. 95·2137 (1st Cir. August 12, 1996)
(Plaintiff has no claim for a "state·created liberty interest enabling him to due process
protection under the classification provision of state prison regulations (the Morris
Rules)" because the U.S. Supreme Court adopted an "atypical and significant
hardship" standard in Sandin).


                                            8
"the lVIorris Rules which constitute a federal construct, enforced eventually by a

permanent injunction in A10Jn's IV, are binding upon the /RI]DOC and arc

enforceable for violation ofsuch rules by contempt proceedings in the Federal Distn'ct

Court." L'Heureux v. State Dep't of Con, 708 A.2d 549, 552 (R.I. 1998) (emphasis

added). The court went on to conclude that the state courts had no role in enforcing

the Manis Rules. Jd.

       So by the late 1990's, pnsoners with the RIDOC were told by the federal

district court to seek redress for violations of the Morris Rules in state court ( Cugim),

and by tho Rhode Island Supreme Court to go to federal court (L'Heureux).

       Beginning in 1995, the RIDOC unilaterally changed tho Morris Rules without

notice to the parties or the Court. ECF No. 44 at 7·8. It eliminated the need for a

three·member disciplinary board and tho thirty·day limitation on punitive

segregation. Jd.I 0 The RIDOC did not ask the Court to amend or alter the court order

establishing the Ivlorris Rules. 11 And the RIDOC did not file the new regulations

under the state's Administrative Procedures Act ("APA"). Id. at 7.

II.   ANALYSIS

The MoJTis Rules as a Court Order

      Mr. Paiva contends that the :Morris Rules, initially contained in a consent

decree, subsequently became an order of this Court when it issued an injunction



      10  The current RIDOC rules on discipline that appear to have supplanted the
Morris Rules can bo found at ECF No. 25·4.
       II To this date, despite "suggestions" from the Court on at least two occasions,

tho State has not filed a Motion to Amend or Alter the Court's injunction in the Af01n's
case. See, e.g, ECF No. 44 at 9·12.


                                           9
     incorporating them. ECF No. 25·1 at 2. He also asserts that this Court and the First

     Circuit have been clear that the RIDOC needs court approval before substantively

     changing the Morris Rules. See id at 2, 5-7. He asserts that the RIDOC intentionally

     ignored and violated this Court's order when it unilaterally changed the Morris Rules

     and subjected him to discipline in violation of the Morris Rules as ordered by this

     Court. Id. at 3-4. Finally, he contends that RIDOC's claim that the Iviorris Rules are

     state law to be enforced in state court is disingenuous, when it knows that the Rhode

     Island Supremo Court ruled it had no jurisdiction over the Iviorris Rules and that

     claimants needed to seek relief in federal court because the Morris Rules were part

     of a federal court order. ECF No. 55 at 7·8.

           The RIDOC contends that the Morris Rules are state regulations, not subject

     to federal review and that they need not seek cot1rt approval for changes in the Morris

     Rules that do not rise to the level of a constitutional violation. ECF No. 27 at 2. It

     asserts that in effect the Morris Rules are moot, considering subsequent United State

     Supreme Court precedence, specifically, the opinion in Sandin v. Conner, 515 U.S.

     472 (1995). Id. at 3.

           After extensive briefing from both parties (with Mr. Paiva representing

_,   himself)t2 and two hearings, the Court is now able to rule on Mr. Paiva's motion.

           The underlying initial question posed by Mr. Paiva's motion and framed by the

     First Circuit's judgment and remand here, is whether the RIDOC could change the




           12After this motion was fully briefed and argued, two attorneys entered their
     appearances on behalf of Mr. Paiva. ECF Nos. 59, 61.


                                               10
procedures mandated by the court's injunction incorporating the Morris Rules,

without seeking permission from the Court. See ECF No. 22. The United State

Supreme Court offers guidance when it states that there is" ... impressive authority

for the proposition that an order issued by a court with jurisdiction over the subject

matter and person must be obeyed by the parties until it is reversed by orderly and

proper proceedings. This is true without regard even for the constitutionality of the

Act under which tho order is issued." United States v. United Nfine Workers ofAm.,

330 U.S. 258, 283-84 (1847) (citing Howat v. Kansas, 258 U.S. 181, 188-80 (1822)).

In Howat, the Supremo Court said:

      An injunction duly issuing out of a court of general jurisdiction with
      equity powers, upon pleadings properly invoking its action, and served
      upon persons made parties therein and within the jurisdiction, must be
      obeyed by them, however erroneous the action of the court may be, even
      if the error be in the assumption of the validity of a seeming, but void
      law going to the merits of the case. It is for the court of first instance to
      determine tho question of the validity of the law, and until its decision
      is reversed for error by orderly review, either by itself or by a higher
      court, its orders based on its decision are to be respected, and
      disobedience of them is contempt of its lawful authority, to be punished.

258 U.S. at 188-80.

      As tho First Circuit guides, "[i]f the court has jurisdiction over the person and

tho subject matter, the interests of orderly government demand that the court's

orders be respected and obeyed." Fenws-Lopez v. US. Dist. Court foT Dist. ofPueTto

Rico, 588 F.2d 1087, 1081 (1st Cir. 1878). It is axiomatic that to follow tho rule of

law, the RIDOC cannot ignore or disobey an injunction of this Court.

      Despite erroneous district court rulings starting with Cugini, the statement by

the First Circuit forty-five years ago in Nfonis III remains true today. Without a



                                           11
court "adjudication of their continuing obligations," the RIDOC cannot unilaterally,

without court notice or permission, substantively changed the Morris Rules. ll1on1·s

III at 1361. In doing so, the RIDOC has failed "to accord proper deference to the

judicial decree." Id

       In support of its objection to !VIr. Paiva's motions, the RIDOC makes several

claims. H first makes a series of arguments refuting the substance of the injunction,

claiming that "it is inappropriate to restrict prison officials to make a wide range of

decisions that do not reach a constitutional dimension" and that "running of state

detention facilities and the imposition of discipline are state functions only subject to

federal authority when paramount federal or constitutional or statutory rights

supervene." ECF No. 27 at 2. The RIDOC also asserts that because there is no state

created liberty interest under the Morris Rules, the Supreme Court's precedent from

Sandin requires that a prisoner show that prison officials imposed an atypical and

significant hardship in relation to the ordinary incidents of prison life, in order to

show a protected liberty interest. Id at 3. Consequently, the RIDOC argues whether

the 19741Vlorris injunction remains in effect is essentially moot. Jd.

      The RIDOC's substantive arguments may well have merit, but they cannot be

asserted by violating an existing court order. If the law has changed, if circumstances

have changed, if new arguments need to be made, the rule of law does not allow tho

government-or any party-unilaterally to disregard a Court order.            The proper

remedy is to seek a modification or vacation of the order. After the orderly filing of

motions, objections, and arguments the Court can determine whether to modify its




                                          12
order, not one of the parties changing the order sua sponte.

       The RIDOC next argues that not all changes in the Morris Rt1les should require

the Court's involvement. See ECF No. 27 at 2-3 (citing JYionis II at 185 and A1onis

III at 1362). The flaw with the RIDOC argument is that these were not minor

changes of insignificant effect. The changes at issue go to the heart of the consent

decree, which was fiercely negotiated. As discussed further below, the RIDOC should

have first requested judicial guidance to determine whether such changes were

permissible.

      Lastly, the RIDOC argues that the lVIorris Rules are state rules-state law-and

therefore, the Plaintiffs claims are barred by the Eleventh Amendment. ECF No. 35

at 3·4. 'While the Morris Rules were to be adopted by the state through its APA

process, the lVIorris Rules became an order of this Court-an      injunction~when   the

RIDOC suspended them without Court notice. JYionis II at 182. With that order in

place, jurisdiction is vested squarely in this Cot1rt, where Mr. Paiva now seeks to hold

the RIDOC in contempt.

Civil Contempt

      The Court may impose civil contempt "to compel compliance with a court order

or to compensate a party harmed by non-compliance." United States v. Saccoccia,

433 F.3d 19, 27 (1st Cir. 2005) (citing JYicComb v. Jacksonville Paper Co., 336 U.S.

187 (1949)). But "(r]ecognizing the contempt power's virility and damage potential,

courts have created a number prudential principles designed to oversee its

deployment" and require a movant to show, with clear and convincing evidence, that




                                          13
(1) the alleged contemnor had notice of the order, (2) "the order was clear and

unambiguous," (3) the alleged contemnor "had the ability to comply with the order,"

and (4) tho alleged contemnor violated the order. I d. (citing Project B.A.S.l C. v.

Kemp, 947 F.2d 11, 16 (1st Cir. 1991)).

         In considering each prong, the Court first notes that the RIDOC had notice of

the order as it was the party who agreed to the !'dorris Rules "willingly, if

unenthusiastically" to facilitate "an end to adversariallitigation." Rocb; 941 F.2d at

27. The RIDOC was also involved in each ensuing court proceeding that involved the

Morris Rules, including when the Court made tho injunction permanent in 1974.

Aside from the violations in the previously discussed cases, the RIDOC lived with the

Niorris Rules for twenty years-from the time the injunction was made permanent

until the substantive changes were made in 1995-showing it had the ability to

comply. And as discussed above, in unilaterally, without court notice or permission,

changing the substance of the Morris Rules, the RIDOC violated the existing court

order.

         The final prong, which gives the Court pause, questions whether "the order

was clear and unambiguous." See Saccocda, 433 F.3cl at 27. As for this prong, the

First Circuit has stated that "[t]he test is whether the putative contemnor is 'able to

ascertain from the four corners of the order precisely what acts are forbidden."' Goya

Foods, Inc. v. Wallack ll1gmt. Co., 290 F.3cl 63, 76 (1st Cir.2002) (quoting G1Jday v.

Dubojs, 124 F.3cl 277, 282 (1st Cir.1997)). Because of the damaging consequences of

a contempt finding, "courts must 'read court decrees to mean rather precisely what




                                          14
they say,"' to "narrowly cabinO the circumstances in which contempt may be found."

Saccoccia, 433 F.3d at 27 (citing Project B.A.Sl C., 947 F.2d at 17). In noting that

"[t)he judicial contempt power is a potent weapon," the Supreme Court has warned

that. "[w)hen it is founded upon a decree too vague to be understood, it can be deadly

.... " Int'J Longshoremen's Ass11 v. PhJla.l11an·ne 7'radeAss11, 389 U.S. 64, 76 (1967).

So any ambiguities or omissions in a court order must be read to tho benefit of the

person charged with contempt. NBA Properties, Inc. v. Gold, 895 F.2d 30, 32 (1st

Cir.Hl90).

       The RIDOC asserts that the order enjoining it from suspending the Morris

Rules was not "clear and unambiguous."          ECF No. 53 at 12·14.     Because of the

inconsistencies in the caselaw, the Court finds this argument compelling, particularly

with respect to when the RIDOC could change the Morris Rules without permission

from the Court.

       When the permanent injunction was affirmed by the First Circuit in 1975, the

First Circuit emphasized the inappropriateness of restricting the ability of prison

officials to make a wide range of decisions not of constitutional dimension and

expressed agreement with the district court's intention to promulgate "a procedural

guideline by which prison officials may chango the Morris Rules without first seeking

the sanction of the district court" because "not all changes in the lVIorris Rules should

require [the Court's) approval." 111onis III at 1362. Such procedural guideline never

appears to have been memorialized. ECF No. 53 at 11.




                                           15
       Ambiguity later arose after the Supreme Court's 1995 decision in Sandin, when

the First Circuit recognized that the lVIorris Rules no longer entitled prisoners to a

"state-created liberty interest." See Heon v. Vase, No. 95·2137 (1st Cir. August 12,

199G) (denial of petition for rehearing and rehearing en bane) (citing Sandin, 515 U.S.

at 1172). As such, changes to the lVIorris Rules would no longer impact a constitutional

t·ight unless such changes imposed an "atypical and significant hardship ... in

relation to the ordinary incidents of prison life." Jd. If the intended procedural

guideline had been memorialized to allow prison officials unilaterally to make

changes to the Morris Rules not of a constitutional dimension, then it would follow

that the RIDOC could make such changes so long as they did not violate the limitation

set forth in Sandin.

      Armed with the Sandin ruling, the language from the First Circuit in 111onis

III, and the District Court's mistaken suggestion in Cugini that the Morris Rules

were not contained in, or part of, a court decree, the RIDOC believed it was free

unilaterally to make "revisions to its internal classification and disciplinary policies

in executing its state function of operating a prison" so long as such revisions did not

result in a constitutional harm. ECF No. 27 at 2·3. The problem with that belief,

however, was that the RIDOC was the one determining which revisions could result

in a constitutional harm, without first seeking guidance from the Court.       ~With   the

permanent injunction in place, the RIDOC did not have that ft·eedom, and, as the

First Circuit noted in Jl1mn's III, "access to the district court has been, and remains,




                                          16
available to a party seeking to establish what in the :Morris Rules 1s now

constitutionally necessary and what is not." Nfonis III at 1362.

       While the Court finds that the RIDOC should have first requested judicial

guidance before making substantive changes to the iVIorris Rules to determine

whether such changes wore of constitutional dimension, it recognizes the ambiguity

because of the caselaw over time. Thus, despite finding that the RIDOC violated the

consent decree and judicial order, the Court declines to make a finding of contempt

because the order was not "clear and unambiguous" as to when the RIDOC could

change tho :Morris Rules without permission from the Court.l 3

III.   CONCLUSION

       After reviewing the extensive history of the Morris Rules, and responding to

tho First Circuit's directive, the Court makes the following findings and declarations.

       1. The First Circuit directed this Court to determine if the injunction against

suspension of the Morris Rules is still in effect. ECF No. 22. The Court finds that

the final decree, judgment, and injunction entered by this Court on March 8, 1974 in

J11onis II remains unaltered and in full force and effect and that the injunction has

"not. expired or been tenninated."

       2. The RIDOC violated the injunction and order of this Court when it

unilaterally and without Court permission disregarded the Court's injunction by


        J:l In making this finding, the Court also notes that the information that Mr.
Paiva hopes to obtain in his request for limited post·juclgment discovery would not
aiel in the judgment of the motions currently before the Court. ECF No. 66. That
request is thus denied as moot.




                                          17
substantively changing the Morris Rules.

       3. It. is unclisputecl that the RIDOC violated the Morris Rules when Mr. Paiva

was given more than thirty clays in disciplinary segregation and when a single officer

heard his appeal of the discipline instead of a three-member panel.

       4. The Court orders the RIDOC to reinstate the Morris Rules as its

disciplinary policy in their entirety and without modification within thirty clays of

this Order.

       5. Despite finding that the RIDOC violated the consent decree and judicial

order, the Court declines to make a finding of contempt because the order was not

"clear and unambiguous" as to when the RIDOC could change the Morris Rules

without permission from the Court. Mr. Paiva's Amended :Motion for Further Relief;

Motion for Contempt, as supplemented, is thus DENIED. ECF Nos. 4, 25, and 26.

       6. The Court DENIES Mr. Paiva's request for any further relief at this time,

including the vacation and expungement from his institutional record of the

disciplinary convictions decided in violation of the l'l'lorris Rules. Mr. Paiva is free to

file a motion seeking any further relief he deems warranted, which the Court will

consider in a manner consistent with this Order.

      7. Finally, the Court DENIES as moot Mr. Paiva's motion for leave to conduct

limited post·judgment discovery. ECF No. 66.




                                           18
~~-~---~~_2~~d------=-t~
  ,John J. McConnell, Jr.
  Chief United States District Judge

  January 28, 2020




                                            r
                                       19
